Citation Nr: 0721865	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  03-24 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
asbestos exposure to include asbestosis.

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals on 
appeal from August 2002 and August 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the veteran's substantive appeals received in August 2003 
and in January 2005, the veteran requested a hearing before a 
Veterans Law Judge of the Board to be held in Washington, DC.  
He reiterated his request for a hearing before the Board in 
Washington, DC in a hearing clarification response letter 
received in November 2006.  A hearing before a Veterans Law 
Judge of the Board was scheduled for July 16, 2007.  However, 
prior to that time, on June 26, 2007, the Board received 
information from the veteran and his representative that the 
veteran wished to have his Board hearing location changed 
from Washington, DC to San Antonio, Texas as he did not have 
the funds or the transportation to travel to Washington, DC.  
As the veteran's request for a hearing before a Veterans Law 
Judge remains outstanding, the case must be remanded to 
afford the veteran such a hearing.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge 
sitting in San Antonio, Texas, as soon as 
practicable.  Once the veteran has been 
afforded the requested hearing, or in the 
event that he withdraws his hearing 
request or fails to appear, the case 
should be returned to the Board for 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




